DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/04/2021 has been entered and considered. Upon entering claims 1, 5-7, 10, 12-15, and 17-20 have been amended, claims 2, 3, and 11 have been canceled.
Response to Arguments
Applicant’s arguments filed 08/04/2021 have been fully considered and are persuasive.  The rejection of claims 1, 4-10, and 12-20 have been withdrawn. 

Allowable Subject Matter
1.	Claims 1, 4-10, and 12-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a controller configured to control at least part of the inverter circuitry and configured to control at least part of the electric vehicle charging circuitry; and a sensor configured to: measure an electronic parameter at the inverter circuitry and at the electric vehicle charging circuitry; and provide the measured electronic parameter at the inverter circuitry and at the electric vehicle charging circuitry to the controller, wherein the controller is configured to control the plurality of switches to selectively connect at least one of the input terminals to at least one of the output terminals based on the measured electronic parameter.”
operating, using a controller, electric vehicle charging circuitry and inverter circuitry, wherein the electric vehicle charging circuitry and the inverter circuitry share a common enclosure, wherein the common enclosure comprises input terminals configured to connect to power sources and output terminals configured to connect to loads using an electric panel; measuring, using at least one sensor, a value of an electronic parameter at the inverter circuitry and at the electric vehicle charging circuitry; providing the value of the electronic parameter at the inverter circuitry and at the electric vehicle charging circuitry to the controller; and connecting, using the controller and a plurality of switches of the common enclosure, one of the input terminals to one of the output terminals based on the electronic parameter.”
Claims 4-9 and 12-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836